DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final filed on 24 February 2021 has been entered. Claims 1-7 are canceled.  Claims 8-13 are pending review in this action.  
	The previous 35 U.S.C 102 rejections are withdrawn in light of the cancellation of claims 1-7.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed electrochemical reaction cell stack is novel over the closest prior art: Japanese Patent Publication No. 2015/125981 (Tanimura). Tanimura teaches all of the claimed limitations except for a heat treatment of the mica-made member at a temperature of 1000 °C or higher for 4 or more hours prior to assembly in the electrochemical reaction unit. Tanimura teaches against such a heat treatment and therefore Tanimura’s assembly is expected to be structurally different. Moreover, the prior art contains no motivation for applying the claimed heat treatment.

Claims 8-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724